In a negligence action to recover damages for personal injury sustained by plaintiff wife and for loss of services and medical expenses incurred by plaintiff husband, defendant appeals from an interlocutory judgment of the Supreme 'Court, Kings County, entered October 21, 1968 in favor of plaintiffs *538upon a jury verdict on the issue of liability. Judgment affirmed, with costs. In our opinion, plaintiffs’ proof, uncontroverted .by defendant, was sufficient to establish actionable negligence on the part of defendant (cf. Epstein v. Sixty Wall Tower, 27 A D 2d 988). Brennan, Acting P. J., Benjamin, Munder, Martuseello and Kleinfeld, JJ., concur.